DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohan et al. (2014/0273188).
Claim 1 & 6
Mohan et al. (2014/0273188) an apparatus and method that discloses an irradiation unit including a light source (Fig. 7B, Ref. 680) and configured to irradiate a sample (Fig. 7B, Ref. 608) with planar light along an XZ plane (See Fig. 7B); a moving stage configured to move the sample with respect to the XZ plane at a constant speed along a Y-axis direction (Para. 0273); 10an image formation unit including at least one lens (Fig. 7B, Ref. 698) and at least one filter (Para. 0298) and configured to form images of fluorescent light and scattered light (darkfield) generated in the sample in accordance with the irradiation with the planar light (Para. 0238); an imaging unit including at least one image sensor (Fig. 7B, Ref. 700) and 15configured to capture, while moving the sample (Fig. 7B, Ref. 608) by moving stage (Fig. 7B, Ref. 620), the images of fluorescent light and scattered light (darkfield), and output first XZ image data based on the image of fluorescent light and second XZ image data based on the image of scattered light (Para. 0238); and a computer (Fig. 7B, Ref. 710) configured to set an analysis area (Fig. 7B, Ref. 608) in which there is 20the sample and analyze an intensity of the fluorescent light in the analysis area based on the first image data (fluorescence image) and second image data (darkfield images)(Para. 0238).  

    PNG
    media_image1.png
    542
    529
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-5, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 26, 2022